Opinion issued January 26, 2012
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00004-CV
NO. 01-12-00005-CV
———————————
IN re siddco union, ltd. and sohail siddiqui, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators,
Siddco Union, LTD. and Sohail
Siddiqui,
have filed a petition for writ of mandamus, challenging the trial court’s November
23, 2011 order appointing an arbitrator.[1]  
We deny the petition for
writ of mandamus.  
 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Jennings and Huddle.
 




[1]
        The underlying cases are styled Siddco Union, LTD. v. Patel,  No. 2010-52576, and Siddco Union, LTD. v. Patel, 2011-52860, both pending in the 190th
District Court of Harris County, Texas, the Honorable Patricia J. Kerrigan
presiding.